Citation Nr: 1722695	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-16 534	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right knee, status post operative reconstruction of anterior cruciate ligament, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for right knee, degenerative joint disease, currently rated 10 percent disabling.

3.  Entitlement to an initial compensable rating for right knee, linear scar.

4.  Entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability (claimed as a back disability).

6.  Entitlement to service connection for sinusitis or allergic rhinitis, to include watery eyes.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression, and adjustment disorder.

8.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and helicobacter pylori infection.

9.  Entitlement to service connection for gout, to include hyperuricemia.

10.  Entitlement to service connection for internal hemorrhoids.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for hyperlipidemia (claimed as high cholesterol).

15.  Entitlement to service connection for noncardiac chest pain.

16.  Entitlement to service connection for sleep apnea.

17.  Entitlement to service connection for a skin disability, to include xerosis, sebaceous cysts, and a skin condition affecting the left hand and finger.

18.  Entitlement to service connection for multiple joint pain affecting the knees, wrists, and feet.

19.  Entitlement to service connection for pain affecting the left side of body, specifically the neck, shoulder, arm, and hand.

20.  Entitlement to service connection for diabetes mellitus, type II.

21.  Entitlement to service connection for anemia.

22.  Entitlement to service connection for fatigue.

23.  Entitlement to service connection for a respiratory infection.

24.  Entitlement to service connection for migraine headaches.

25.  Entitlement to service connection for a left foot disability, to include pes cavus.

26.  Entitlement to service connection for a right foot disability, to include pes cavus.

27.  Entitlement to service connection for fibromyalgia.

28.  Entitlement to service connection for constipation.

29.  Entitlement to service connection for insomnia.

30.  Entitlement to service connection for dizziness.

31.  Entitlement to service connection for obesity.

32.  Entitlement to a total or 50 percent evaluation on the basis of a pre-stabilization rating following discharge from active duty.  



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the United States Air Force National Guard which included active duty from July 1980 to November 1980, January 1987 to January 1990, May 1994 and September 1994, November 2001 to March 2002, and from January 2003 to August 2003.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2009 rating decision, the RO denied entitlement to disability ratings in excess of 10 percent for right knee, degenerative joint disease, and right knee, status post operative reconstruction of anterior cruciate ligament, and denied entitlement to service connection for a left knee disability.  A notice of disagreement was filed in July 2009, a statement of the case was issued in June 2012, and a substantive appeal was received in June 2012.

In a December 2010 rating decision, the RO denied entitlement to service connection for PTSD, anxiety, noncardiac chest pain, gout, GERD, and multiple joint pain of the knees, wrist, and foot; and determined that new and material evidence had not been received to reopen the claims of service connection for sleep apnea and xerosis.  A notice of disagreement was filed in January 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in August 2012.

In a November 2013 rating decision, the RO granted service connection for scar, right knee, assigning a 0% rating, effective September 26, 2012; and denied service connection for migraine headaches, respiratory disability, watery eyes, fatigue, anemia, muscle aches, fibromyalgia, constipation, back disability, sebaceous cysts, skin disability affecting the left finger/hand, insomnia, pes cavus, feet, dizziness, depression, adjustment disorder, diabetes mellitus; and, determined that new and material evidence had not been received to reopen the claims of service connection for pain affecting the left side of body, specifically the neck, shoulder, arm, and hand, a sinus disability, a right hip disability, and a lumbar spine disability.  A notice of disagreement was filed in December 2013, a statement of the case was issued in August 2014, and a substantive appeal was received in August 2014.  The sinus disability issue should be addressed on the merits, rather than as a new and material claim.  While a September 2012 rating decision denied entitlement to service connection for a sinus disability, additional evidence was received and the issue was readjudicated in November 2013.  The left side of body issue should be addressed on the merits, rather than as a new and material claim.  The December 2010 rating decision addressed joint pain affecting the knees, wrist, and foot, while the Veteran has specifically claimed a disability affecting the left side of the body and upper extremities, thus these are separate and distinct claims.  

In an August 2015 rating decision, the RO denied entitlement to service connection for helicobacter pylori infection (claimed as positive H. pylori), obesity, hyperuricemia, and internal hemorrhoids, and determined that new and material evidence had not been received to reopen the claims of service connection for left hip disability, right hip disability, right shoulder disability, and high cholesterol.  
A notice of disagreement was filed in September 2015, a statement of the case was issued in January 2016, and a substantive appeal was received in February 2016.  

In January 2005, the RO denied entitlement to service connection for high cholesterol, and in a June 2008 decision the Board denied entitlement to service connection for a sleep disorder and a disorder manifested by chronic itching.  At the time of such decision, only the Veteran's active service from January 1987 to January 1990 and from January to August 2003 was acknowledged, which included service in Jordan.  Thereafter, it was established that the Veteran had active service from December 2001 to March 2002 in the Persian Gulf, and additional service treatment and personnel records have been associated with the virtual folder.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  Thus, the finality of the prior RO and Board decisions are negated and the claims will be considered on the merits.  

The Board has combined the following issues:  entitlement to service connection for GERD and helicobacter pylori infection, as it appears that he is claiming an intestinal infection/disability, to include per 38 C.F.R. § 3.317; entitlement to service connection for sinusitis and allergic rhinitis with watery eyes as he reports watery eyes associated with his claimed sinus condition and allergies; entitlement to service connection for gout and hyperuricemia, as he asserts that the hyperuricemia is an indicator of gout; and, the Board has combined the claimed skin disabilities and back disabilities.  

The issues of entitlement to an increased rating for right knee disability, to include scar; entitlement to service connection for a left knee disability, left hip disability, right hip disability, lumbar spine disability, right shoulder disability, sinusitis/allergic rhinitis to include watery eyes, gastrointestinal disability, to include GERD and helicobacter pylori infection, gout, to include hyperuricemia, hemorrhoids, noncardiac chest pain, sleep apnea, skin disability, multiple joint pain, fibromyalgia, left body pain, respiratory infection, migraine headaches, bilateral feet disability, constipation, anemia, diabetes mellitus, and dizziness; and entitlement to a total or 50 percent evaluation on the basis of a pre-stabilization rating following discharge from active duty are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a May 1990 RO decision, entitlement to service connection for a back disability, bilateral hip, and right shoulder disability was denied.  The Veteran filed a notice of disagreement in May 1990 and a statement of the case was issued in August 1990 but the Veteran did not perfect an appeal.

2.  In a November 1990 RO decision, the rating decision was confirmed and continued; the Veteran did not file a notice of disagreement.

3.  Additional evidence received since the RO's November 1990 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for a lumbar spine disability, bilateral hip disability, and right shoulder disability.

4.  Hypercholesterolemia is a laboratory finding and not a chronic disability for VA compensation purposes.

5.  The evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disability due to his in-service experiences.

6.  Insomnia is due to a service-connected psychiatric disability.

7.  Fatigue is due to a service-connected psychiatric disability.

8.  Obesity is not a disease or injury for which service connection may be established.


CONCLUSIONS OF LAW

1.  The May 1990 and November 1990 RO decisions denying entitlement to service connection for a back disability, bilateral hip disability, and right shoulder disability are final.  38 U.S.C.A. § 7105 (West 2002).
	
2.  New and material evidence has been received since the November 1990 RO decision denying entitlement to service connection for a back disability, bilateral hip disability, and right shoulder disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Hypercholesterolemia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for an acquired psychiatric disability with insomnia and fatigue have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Entitlement to service connection for obesity is denied as a matter of law.  38 C.F.R. §§ 1110, 1131, 3.310 (2016); VAOPGCPREC 1-2017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


As such, the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In a March 1990 rating decision, the RO denied entitlement to service connection for a back disability, disabilities of the shoulders and hips.  This rating decision noted that service records showed the Veteran had a right ACL reconstruction and partial lateral meniscectomy for a twisting injury in October 1989.  The issues were denied because there was no evidence of a hip, shoulder or back disorder during service.  In May 1990, the Veteran filed a notice of disagreement and a statement of the case was issued in August 1990; but the Veteran did not file a substantive appeal.  Evidence at that time reflected that x-rays of the right hip, right shoulder, and lumbar spine were normal.  08/31/1990 Medical Treatment Record-Government Facility.  In November 1990, the RO confirmed and continued the March 1990 rating decision.  No evidence within a year of issuance of the November 1990 decision was received, and the March 1990 and November 1990 decisions are final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In a September 2012 rating decision, the RO confirmed and continued the prior denial of entitlement to service connection for a lumbar spine disability.  Of record were treatment records reflecting diagnoses related to the lumbar spine.  An October 2010 statement reflects the opinion that his lumbar spine disability is not due to or caused by his service-connected right knee disability.  10/26/2010 VA Examination.  A February 2011 medical statement suggests that there could be a relationship between his low back disability and right knee disability.  04/13/2011 Medical Treatment Record-Non-Government Facility.  A September 2012 VA examination report reflects a negative opinion that his lumbar spine disability is not due to service.  09/18/2020 VA Examination.  

In June 2013, the Veteran submitted a May 2013 private treatment record reflecting treatment for back pain.  06/27/2013 Medical Treatment Record-Non-Government Facility.

In November 2013, the RO confirmed and continued the prior denial.  

While the Veteran did not submit a notice of disagreement with the September 2012 decision, he did submit additional medical evidence regarding the lumbar spine and as a result the RO readjudicated the lumbar spine disability issue.  Thereafter, the Veteran perfected an appeal.  Thus, the Board will determine whether new and material evidence has been received from the November 1990 rating decision.  

As detailed, the current evidence of record reflects a diagnosis related to the lumbar spine which was not of record at the time of the November 1990 rating decision.  Moreover, there are positive and negative opinions of record.  The diagnosis and opinion raise a reasonable possibility of substantiating the claim.  

With regard to the bilateral hip and right shoulder disability, a January 2010 treatment record reflects that the Veteran sustained a proximal femoral fracture of the left hip and greater tuberosity fracture of the right hip.  03/02/2010 Medical Treatment Record-Non-Government Facility at 4.  Such diagnosis was not previously of record.  A March 2015 treatment record reflects an assessment of shoulder pain.  As current diagnoses were not of record at the time of the prior rating decision and with VA's assistance, the Board finds that the aforementioned evidence is new and material and raises a reasonable possibility of substantiating the claim.  

For the above reasons, the claims of service connection for a back/lumbar spine disability, bilateral hip disability, and right shoulder disability are reopened.  38 U.S.C.A. § 5108.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at, 495-97, overruled on other grounds by Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1336-37.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (stating that competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience; lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypercholesterolemia

The Veteran reports that he has hypercholesterolemia, otherwise known as high blood cholesterol.  A July 2004 medical report reflects high levels of triglycerides.  07/20/2004 Third Party Correspondence.  A November 2006 treatment record reflects a diagnosis of hyperglycemia on a problem list.  10/26/2007 Medical Treatment Record-Government Facility at 7.  

While acknowledging a finding consistent with high cholesterol, this finding is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of service connection for high cholesterol is not warranted as a matter of law.

Acquired psychiatric disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual (DSM-IV/V).  

The Veteran's DD Form 214 reflects that he served as an environmental controls craftsman from November 2001 to March 2002.  02/28/2014 DD 214 Certified Original - Certificate of Release or Discharge from Active Duty.  Service personnel records reflect that he served in Saudi Arabia during this period of service.  11/04/2009 Military Personnel Record.  The Veteran's DD Form 214 reflects that he served as an Environmental Control Craftsman from January 2003 to August 2003.  02/28/2014 DD 214 Certified Original - Certificate of Release or Discharge from Active Duty.  In a Post Deployment Health Assessment dated in May 2003, the Veteran indicated that he served in support of Operation Iraqi Freedom in Jordan.  04/12/2004 Medical Treatment Record-Non-Government Facility at 44.

An April 2013 VA examination reflects a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The Veteran reported difficulties due to several incidences in the military, including being without weapons for three days at a Jordanian Air Force Base in 2003 awaiting return to the United States; and, witnessing patriot missiles in Saudi Arabia.  The examiner opined that the Veteran's current anxiety and depression are due to his military experiences in Saudi Arabia in 2001 and in Jordan in 2003.  The examiner commented that the Veteran's sleep difficulties, concentration problems, attentional problems, and social isolation do not warrant separate diagnoses as the adjustment disorder with mixed anxiety and depressed mood includes all these symptoms.  

In April 2015, the Veteran underwent a VA examination.  The examiner diagnosed unspecified trauma and stressor related disorder.  The Veteran reported that due to his experiences while being deployed he feared for his life and feared he was in great danger due to being in a hostile environment.  Based on the clinical interview, analyses of symptoms endorsed, reported events/stressors, OEF/OIF disclosed exposure, and VBMS and CPRS review, the examiner opined that the Veteran met the criteria for a diagnosis of unspecified trauma and stressor related disorder (subthreshold PTSD) that is at least as likely as not occurred in or caused by his direct service, with a conceded stressor of being in a hostile environment and with a stressor of being in a hostile environment.  The Veteran's symptoms of impulsivity, poor memory, mood changes, sadness/depression, loss of interest/pleasure, crying spells, loneliness, low self-worth, fatigue, lack of motivation, withdrawal from people, irritability/anger, sleep problems, nightmares, appetite changes, procrastination, being watchful, and avoidance are symptoms that he reports are symptoms that of PTSD but due to not meeting all of the criteria for PTSD but subthreshold PTSD, the diagnosis of unspecified trauma and stressor related disorder is assigned that includes depression and anxiety symptoms as part of the presentation.  

While acknowledging that PTSD has not been diagnosed, a diagnosis of unspecified trauma and stressor related disorder has been made based on the Veteran's reported credible stressors.  Based on the diagnoses and opinions of the VA examiners, rendered in consideration of the Veteran's claimed credible stressors related to his in-service experiences in Jordan and Saudi Arabia, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include unspecified trauma and stressor related disorder, anxiety, depression, and adjustment disorder.  38 C.F.R. § 3.303(a).  The Board notes that is unclear if § 3.304(f) applies to newer diagnoses in the DSM-5, such as Unspecified Trauma- and Stressor-related Disorder and Other Trauma- and Stressor-related Disorder.  However, that question need not be answered today as the Board finds the criteria under § 3.303(a) have been meet with evidence of current psychiatric disorder(s), evidence of in-service event(s), and opinions from a competent medical professional relating the first two elements to each other.

As detailed by the VA examiners, the Veteran's acquired psychiatric disability is manifested by sleep disturbances and fatigue, thus the Board finds that service connection is warranted for these disorders as well.  

Obesity

VA's General Counsel recently issued a precedential opinion concerning service connection based on obesity.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  Precedent opinions issued by VA's chief legal officer are binding on the Board.  38 U.S.C.A. § 7104(c).  VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110, 1131 and therefore service connection may not be established on a direct basis.  Obesity is also not a disability for the purposes of secondary service connection per 38 C.F.R. § 3.310.  

While service connection cannot be established for obesity as a matter of law, where obesity resulting from a service-connected disease or injury is productive of an impairment beyond that contemplated by the applicable rating criteria, VA may consider an extra-schedular rating under § 3.321 for the service-connected disability based on impairment.  Obesity may also act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis per § 3.310.  

For the reasons stated in VAOPGCPREC 1-2017, the Board finds that obesity does not constitute a disease, injury or event for the purposes of 38 U.S.C.A. §§ 1110  and 1131 and service connection is denied as a matter of law.


ORDER

Service connection for hypercholesterolemia is denied.

Service connection for an acquired psychiatric disability, to include unspecified trauma and stressor related disorder, anxiety, depression, and adjustment disorder, with insomnia and fatigue, is granted.

Service connection for obesity is denied.


REMAND

Right knee

The Veteran underwent VA examinations in March 2009 and February 2012.  03/25/2009 VA Examination; 02/08/2012 VA Examination.  The February 2012 examination report reflects flexion to 125 degrees and extension within normal limits.  The Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The VA examination report includes only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

On remand, associate with VBMS or Virtual VA updated VA treatment records for the period from April 27, 2017.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Right knee scar

The April 2013 VA examination reflects that the examiner checked the 'No' box with regard to whether any scars of the extremities are painful.  The examiner indicated that the right lower extremity was not affected, but described the right knee scars under the section for the left lower extremity.  The examiner stated the scars measured 12 x 1 centimeter and 5 x 1 centimeter.  04/15/2013 VA Examination.  In a December 2013 submission, the Veteran asserted that the right knee scar is painful when "full body pressure in crawling."  His knee becomes numb and tingles, and there are protrusions from underneath the skin such as small knots that might be the screws in his knee.  12/09/2013 VA 21-4138 Statement in Support of Claim.  

In light of the Veteran's assertions, the Veteran should be afforded a VA examination to assess the severity of his scar, right knee.  

Left knee

Both the March 2009 and February 2012 VA examination reports reflect the opinion that there is no scientific support for the claim that his left knee disability is due to his right knee disability.  The examiner commented that it is most likely that the Veteran would have developed degenerative changes in his left knee regardless of his right knee injury since the process of degenerative joint disease is more influenced by genetics and the aging process.  Therefore, the examiner opined that his left knee condition is not caused by his right knee degenerative joint disease.  03/25/2009 VA Examination; 02/08/2012 VA Examination.

An opinion must be sought as to whether the Veteran's left knee disability is aggravated by his service-connected right knee disability.  38 C.F.R. § 3.310.

Lumbar spine disability

As detailed above in the New and Material section, the record contains opinions regarding a direct relationship to service and secondary to his right knee disability; however, these opinions did not address aggravation.  Thus, remand is necessary for an opinion on aggravation.

Sinusitis/allergic rhinitis with watery eyes

A November 2006 VA treatment record reflects an assessment of watery, itchy eyes with no improvement using vasocon drops.  04/04/2007 Medical Treatment Record-Government Facility at 22.

A VA examination dated in June 2011 reflects that a diagnosis of sinusitis was not found.  06/28/2011 VA Examination.  An October 2013 VA examination reflects that no clinical or radiologic evidence of acute or chronic sinusitis or vasomotor rhinitis was found.  10/29/2013 VA Examination.  

In May 2017, the Veteran filed a claim of service connection for allergic rhinitis.  05/01/2017 VA 21-526EZ Fully Developed Claim (FDC).  [In a June 2017 correspondence VA notified the Veteran that his claim could not be processed under the FDC program because he has an appeal pending.]  In May 2017, the Veteran underwent a VA examination wherein allergic rhinitis was diagnosed but the examiner also noted that an x-ray examination showed suggestive mild frontal sinusitis.  A negative opinion was proffered with regard to the allergic rhinitis.  05/11/207 C&P Exam.

While sinusitis and allergic rhinitis are different conditions, the Veteran appears to be claiming similar symptomatology which he has variously referred to as a sinus condition and allergic rhinitis.  Remand is necessary for consideration of the new evidence and for another examination.  Specifically, clarification must be sought as to whether he has a chronic sinus disability and the examiner should also proffer an opinion regarding the Veteran's claimed watery eyes.  

Gastrointestinal disability and helicobacter pylori infection

The Veteran asserts that he has a gastrointestinal disability that is due to or aggravated by his service-connected hypertension or medication taken for hypertension; or due to his Persian Gulf service.  

An October 2013 VA examination reflects the opinion that the Veteran does not have the diagnosed medically unexplained chronic multisymptoms illness of irritable bowel syndrome, but such examination does not specifically address GERD and his claimed helicobacter pylori infection.  An examination and onion should be sought.  

Gout, to include hyperuricemia

The Veteran asserts that he has gout that is due to or aggravated by his service-connected hypertension or medication taken for hypertension, or due to his Persian Gulf service.  

An October 2010 VA examination reflects that there is no convincing evidence of gout.  The examiner also opined that he does not have gout induced by treatment for his service-connected hypertension.  Such opinion does not address aggravation.  10/26/2010 VA Examination.

A November 2013 VA examination reflects a notation that gout was diagnosed in 2008.  The examiner stated that there was no relation to any specific exposure event in Southwest Asia, and that symptoms originated after his service.  No rationale was provided for the onion.  11/08/2013 VA Examination.  

As treatment records indicate that the Veteran may have gout, the VA examinations are in conflict as to whether the Veteran has gout, and the insufficient medical opinions, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed gout.  

Constipation and internal hemorrhoids

The Veteran asserts that he has chronic constipation and internal hemorrhoids due to his Persian Gulf service.  06/17/2014 VA 21-4138 Statement in Support of Claim.  An examination and opinion should be sought.  

Left and right hip disabilities

The Veteran asserts that he has left and right hip disabilities due to his service-connected right knee disability.  In August 2015, a VA examiner reviewed the claims folder and determined that there were no diagnoses associated with the claimed hip conditions.  The examiner stated that there were no radiographic findings on current hip films.  He has hip symptoms that suggest arthritis but in the absence of radiographic findings has only hip arthralgia or hip pain.  The right knee condition is anterior cruciate ligament repair with arthritis.  There is no peer-reviewed medical literature showing that right knee surgery or problems of any type cause right hip or left hip arthralgias.  Review of peer reviewed medical literature reveals no accepted medical studies that support a relationship that favoring one lower extremity will result in injury to any joint of the opposite lower extremity.  Neither hip can have arthralgia or other disability on the basis of the right knee.  08/24/2015 C&P Exam.

Such opinion, however, does not account for a January 2010 treatment record which reflects that the Veteran sustained a proximal femoral fracture of the left hip and greater tuberosity fracture of the right hip.  03/02/2010 Medical Treatment Record-Non-Government Facility at 4.  

Also, such opinion does not address aggravation.  Thus, remand is necessary.


Right shoulder disability

An opinion should be sought as to the nature and etiology of any right shoulder disability, to include consideration per § 3.317.  

Left side of body including neck, shoulder, arm, and hand

Correspondence dated in February 2011 from a private medical provider reflects that the Veteran has left neck, shoulder and arm pain, and although it would be difficult to absolutely tie these problems to the knee, the examiner can attest that chronic knee problems and other balance issues could have a detrimental effect on other joints, to include cross balance between the shoulder and hips.  The examiner stated that the Veteran fits this balance pattern that can be documented by x-ray and his particular short leg syndrome.  04/13/2011 Medical Treatment Record-Non-Government Facility.  

An April 2011 treatment record reflects complaints of pain in the left side of his neck going to the left shoulder, numbness involving the second and third fingers of the left hand and swelling of the left wrist with pain and discomfort over two years.  X-ray examination showed left foraminal stenosis at cervical 3-4, left spinal stenosis off to the left more so than the right at 4-5 and also at 5-6.  10/21/2011 Medical Treatment Record-Non-Government Facility.

The Veteran asserts that his left side body pain affecting the upper extremities is due to his Persian Gulf service per § 3.317.  

The Veteran should be afforded a VA examination to assess whether the Veteran's left side of body complaints are all associated with the left foraminal stenosis or whether any such complaints are signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness, and also whether any left side body complaints are due to or aggravated by his service-connected right knee disability.  


Noncardiac chest pain

A June 1999 service treatment record reflects that the Veteran may have been exposed to asbestos while renovating the inside of buildings on Pope Air Force Base.  04/12/2004 Medical Treatment Record-Non-Government Facility at 22.  While this did not occur during a period of active service, it clearly occurred when he was fulfilling a reserve duty obligation.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

In June 2010, the Veteran underwent a VA examination wherein the examiner diagnosed noncardiac chest pain and opined that it was not believed to be related to acute asbestos exposure.  No rationale was provided for this opinion.  06/17/2010 VA Examination.  

It appears the Veteran is also asserting that he has noncardiac chest pain due to or aggravated by his service-connected hypertension and medication taken therefore.  

An opinion should be sought as to whether his noncardiac chest pain is due to asbestos exposure, or due to or aggravated by his service-connected hypertension.

Sleep apnea

A June 2010 VA examination reflects the opinion that his sleep apnea is not due to military service.  06/03/2010 VA Examination.  

A February 2012 VA examination reflects the opinion that his sleep apnea is not due to service, not due to prior complaints of insomnia, and not due to his exposure to environmental hazards in Southwest Asia.  02/27/2012 VA Examination.

Despite the fact that the issue of entitlement to service connection for sleep apnea is in appellate status, in May 2017 the Veteran filed a claim of service connection for sleep apnea claiming that such condition is due to his service or hypertension medication.  05/01/2017 VA 21-4138 Statement in Support of Claim.  

In May 2017, the Veteran underwent another VA examination wherein the examiner found no objective data of sleep apnea while on active duty but it would require speculation to state that he had sleep apnea while on active duty or that it is related to his military service.  05/11/2017 C&P Exam.

To date, a supplemental statement of the case has not been issued in consideration of this opinion.  Moreover, such opinion did not address the Veteran's contention that his sleep apnea is due to or aggravated by his medication taken for service-connected hypertension.  Thus, remand is necessary.  

Skin disability

In October 2013, the Veteran underwent a VA skin examination wherein the examiner diagnosed sebaceous cyst noting that it was initially diagnosed in 2013.  The examiner explained that sebaceous cysts are not an undiagnosed illness as there is a clear diagnosis.  The examiner explained that sebaceous cysts are often the result of swollen hair follicles or skin trauma, and are not secondary to environmental contaminants.  The examiner did not provide a rationale for this opinion.  The examiner also stated that his nodules are likely affects from his gout and rheumatoid arthritis which are characterized by sudden, severe attacks of pain, redness, and tenderness in joints.  

An opinion with rationale should be sought as to whether the Veteran's sebaceous cysts are due to environmental exposures in the Persian Gulf.  Also, as gout has been remanded for further development, the nodules issue is inextricably intertwined, thus the Board will defer consideration.  

Diabetes mellitus, type II

The Veteran appears to be asserting that his diabetes mellitus, type II, is due to or aggravated by his service-connected hypertension or medication taken for his hypertension.  04/01/2014 VA 21-4138 Statement in Support of Claim.  An opinion should be sought.

Anemia

The Veteran has claimed entitlement to service connection for anemia.  An opinion should be sought as to whether his anemia is due to or aggravated by a service-connected disability.

Respiratory disability

An October 2013 VA examination reflects that the Veteran does not have a specific pulmonary disease or diagnosis.  10/30/2013 VA Examination at 6.  An opinion must be sought as to whether the Veteran has signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness which includes signs or symptoms involving the respiratory system (upper or lower).  38 C.F.R. § 3.317.

Migraine disability

In October 2013, the Veteran underwent a VA examination wherein the examiner opined that the disorder is not an undiagnosed illness as it is a diagnosable multiple symptom illness.  The examiner stated that there was no evidence of a headache disorder in service.  The examiner also commented that migraines can be triggered by heat, humidity, stress, noise, certain odors, certain foods, and other agents.  

A November 1988 service treatment record reflects complaints of headaches for 24 hours.  The assessment was headache.  09/03/2010 Medical Treatment Record-Government Facility at 3.  

In light of the in-service notation of a headache and in light of the grant of service connection for an acquired psychiatric disability, which could be manifested by stress, remand is necessary for etiological opinions.  

Bilateral foot, pes cavus

An October 1987 service treatment record reflects complaints of left foot pain.  09/16/2009 Medical Treatment Record-Government Facility at 2.  

A September 2004 treatment record reflects a diagnosis of plantar fasciitis.  04/04/2007 Medical Treatment Record-Government Facility at 10.  
A December 2004 treatment record reflects excess pronation to right and calcaneal inversion to the right.  Id. at 2.  

The Veteran should be afforded a VA examination to assess whether he has a right or left foot disability that is due to service, or due to or aggravated by his service-connected right knee disability.  

Fibromyalgia & multiple joint pain

The Veteran has claimed entitlement to service connection for fibromyalgia and multiple joint pain of the knees, wrist, and feet due to his Persian Gulf service.

An October 2013 VA examination reflects that the Veteran has symptoms suggestive of fibromyalgia but does not meet the criteria for this diagnosis.  The examiner stated that he has joint pain due to rheumatism and sleep disturbances and fatigue secondary to obstructive sleep apnea and nightmares.  No rationale was provided for this opinion.

Service connection has been established for fatigue as due to his acquired psychiatric disability.  An opinion should be sought as to whether the Veteran's symptoms suggestive of fibromyalgia and joint pain constitute signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness per § 3.317.

Dizziness

An opinion should be sought as to whether the Veteran has a disability manifested by dizziness, to include consideration per § 3.317.

Prestabilization rating from date of discharge from service

In light of the grant of service connection for an acquired psychiatric disability, to include insomnia and fatigue, the RO should readjudicate entitlement to a prestabilization rating per 38 C.F.R. § 4.28.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the VBMS folder or Virtual VA updated VA treatment records for the period from April 27, 2017.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his right knee disability and right knee scar, and the etiology of his left knee, left hip, right hip, right shoulder, and lumbar spine disabilities.  It is imperative that the electronic folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

With regard to the right knee, range of motion testing should be accomplished.  The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation. 

With regard to the right knee scar, the examiner should determine the level of disfigurement of his service-connected scar, right knee.  The examiner should comment on whether the scar is painful or unstable.

With regard to the left knee, the examiner should address the following:

a)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a left knee disability, to include degenerative arthritis, is caused by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

b)  Whether it is at least as likely as not (50 percent or greater probability) that a left knee disability, to include degenerative arthritis, has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

With regard to the left and right hips, the examiner should address the following:

a)  Please clarify any disability associated with the right hip and left hip.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a left hip or right hip disability is caused by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

c)  Whether it is at least as likely as not (50 percent or greater probability) that a left hip or right hip disability, to include degenerative arthritis, has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

With regard to the right shoulder, the examiner should address the following:

a)  Please clarify any disability associated with the right shoulder.

Consideration should be given to the diagnoses of record.

b)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a right shoulder disability is caused by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

c)  Whether it is at least as likely as not (50 percent or greater probability) that a right shoulder disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed sinusitis/allergic rhinitis with watery eyes.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has a chronic sinus disability, allergic rhinitis, and/or a disability manifested by watery eyes.

Consideration should be given to the diagnoses of record.

b)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a chronic sinus disability, allergic rhinitis, and/or a disability manifested by watery eyes is due to active service, to include environmental exposures in the Persian Gulf? 

c)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that a chronic sinus disability, allergic rhinitis, and/or a disability manifested by watery eyes are caused by the service-connected hypertension, to include medication taken thereto.

d)  Whether it is at least as likely as not (50 percent or greater probability) that a chronic sinus disability, allergic rhinitis, and/or a disability manifested by watery eyes has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension, to include medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his gastrointestinal disability, helicobacter pylori infection, constipation, and hemorrhoids.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has a gastrointestinal disability, to include GERD or helicobacter pylori infection.  

b)  Clarify whether the Veteran has a chronic disability manifested by constipation.

c)  Clarify whether the Veteran has a disability of hemorrhoids.

Consideration should be given to the diagnoses of record.

d)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a gastrointestinal disability, to include GERD or helicobacter pylori infection, is due to active service, to include environmental exposures in the Persian Gulf? 

e)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability manifested by constipation is due to active service, to include environmental exposures in the Persian Gulf? 

f)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that hemorrhoids is due to active service, to include environmental exposures in the Persian Gulf? 

g)  Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that GERD, helicobacter pylori infection, a disability manifested by constipation, or hemorrhoids are caused by the service-connected hypertension, to include medication taken thereto.

h)  Whether it is at least as likely as not (50 percent or greater probability) that GERD, helicobacter pylori infection, a disability manifested by constipation, or hemorrhoids has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension, to include medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

i)  Does the Veteran have any pertinent signs and symptoms of a gastrointestinal disorder, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  

If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness such as functional gastrointestinal disorders characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease, and may be related to any part of the gastrointestinal tract?

Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, voting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed gout and hyperuricemia.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has gout and whether he has a disability manifested by hyperuricemia.  

Consideration should be given to the diagnoses of record.

b)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that gout or hyperuricemia is due to active service, to include environmental exposures in the Persian Gulf? 

c)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that gout or hyperuricemia are caused by the service-connected hypertension, to include medication taken thereto.

d)  Whether it is at least as likely as not (50 percent or greater probability) that gout or hyperuricemia has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension, to include medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

7.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed left side of body disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has a disability affecting the left side of the body, to include the neck, shoulder, arm, and hand, to include consideration of any left foraminal stenosis.  

Consideration should be given to the diagnoses of record.

b)  Does the Veteran have any pertinent signs and symptoms of joint or muscle pain affecting the left side of the body, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness?

c)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the left side of the body is due to active service, to include environmental exposures in the Persian Gulf? 

d)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the left side of the body is caused by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

e)  Whether it is at least as likely as not (50 percent or greater probability) that a disability affecting the left side of the body has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

8.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed noncardiac chest pain.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability manifested by noncardiac chest pain is due to active service, to include in-service asbestos exposure? 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that noncardiac chest pain is caused by the service-connected hypertension, to include medication taken thereto. 

c)  Whether it is at least as likely as not (50 percent or greater probability) that a disability manifested by noncardiac chest pain has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension and medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

9.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed sleep apnea.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that sleep apnea is caused by the service-connected hypertension, to include medication taken thereto. 

b)  Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension and medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

10.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed skin disabilities.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a disability affecting the skin is due to active service, to include environmental exposures in the Persian Gulf? 

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

11.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed diabetes mellitus, type II.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that diabetes mellitus is caused by the service-connected hypertension, to include medication taken thereto. 

b)  Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension and medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

12.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed anemia.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Is it is at least as likely as not (i.e., a likelihood of 50 percent or more) that anemia is due to active service, to include environmental exposures in the Persian Gulf? 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that anemia is caused by the service-connected hypertension, to include medication taken thereto. 

c)  Whether it is at least as likely as not (50 percent or greater probability) that anemia has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected hypertension and medication taken thereto.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

13.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed respiratory disability.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 


The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has a respiratory disability.

b)  Does the Veteran have any pertinent signs and symptoms involving the respiratory system (upper or lower), and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom respiratory illness?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

14.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed migraine headaches.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a migraine headache disability is due to active service? 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that migraine headaches is caused by the service-connected acquired psychiatric disability.

c)  Whether it is at least as likely as not (50 percent or greater probability) that migraine headaches has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected acquired psychiatric disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

15.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed bilateral foot, pes cavus.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that a left or right foot disability, to include pes cavus or plantar fasciitis, is due to active service? 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that a right or left foot disability is caused by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

c)  Whether it is at least as likely as not (50 percent or greater probability) that a right or left foot disability has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected right knee, degenerative joint disease, or right knee, status post operative reconstruction of anterior cruciate ligament.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

16.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed fibromyalgia and multiple joint pain.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has a disability manifested by muscle pain or joint pain, or a disability manifested by neurological symptoms.  

Consideration should be given to the diagnoses of record.

b)  Does the Veteran have any pertinent signs and symptoms of joint, muscle pain, neurological signs or symptoms affecting the body, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

17.  Schedule the Veteran for a VA examination with an examiner with appropriate expertise to determine the nature and etiology of his claimed dizziness.  The virtual folder should be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner is asked to respond to the following:

a)  Clarify whether the Veteran has a disability manifested by dizziness.

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that dizziness is due to active service, to include environmental exposures in the Persian Gulf? 

c)  Does the Veteran have any pertinent signs and symptoms of dizziness, and, if applicable, can any such signs and symptoms be attributed to a known clinical diagnosis?  If not, is it at least as likely as not that any such signs and symptoms represent a medically unexplained chronic multisymptom illness?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

18.  After completion of the above, review the expanded record and readjudicate increased rating issues; the service connection issues; and, the prestabilization rating, to include consideration of the evidence associated with the virtual folder subsequent to certification to the Board.  If the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


